           Case 3:20-cv-00391-RCJ-WGC Document 5 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 GAYLA OUELLETTE,                                           Case No.: 3:20-cv-00391-RCJ-WGC
   LOREN R. OUELLETTE,
 8                                                                           ORDER
           Plaintiffs,
 9
   v.
10
   SPECIAL RECREATION SERVICES, INC.,
11 et al.,

12           Defendants.

13

14          Before the court is Plaintiffs’ “Request for ECF Filing Privileges” (ECF No. 3). Plaintiffs

15 request permission to file, receive, and serve documents electronically in this case. The court will

16 grant Plaintiffs’ request under LR IC 2-1(b), which states that a “pro se litigant may request the

17 court’s authorization to register as a filer in a specific case.” For the purpose of this rule, a “filer”

18 is defined as “a person who is issued a login and password to file documents in the court’s

19 electronic filing system.” LR IC 1-1(b).

20          IT IS THEREFORE ORDERED that Plaintiffs’ “Request for ECF Filing Privileges”

21 (ECF No. 3) is GRANTED. However, Plaintiffs must first comply with the following procedures

22 to activate their CM/ECF account:

23
          Case 3:20-cv-00391-RCJ-WGC Document 5 Filed 06/29/20 Page 2 of 2



 1         1.      By Friday, July 24, 2020, Plaintiffs must file a written certification that they have

 2 completed the CM/ECF tutorial and are familiar with Electronic Filing Procedures, Best Practices,

 3 and the Civil & Criminal Events Menu that are available on the court’s website,

 4 www.nvd.uscourts.gov. Plaintiffs are advised that they are not authorized to file electronically

 5 until this certification is filed with the court within the time frame specified. LR IC 2-1.

 6         2.      After timely filing the certification, Plaintiffs must contact the CM/ECF Help Desk

 7 at (702) 464-5555 to set up a CM/ECF account.

 8         3.      Plaintiffs are directed to familiarize themselves with Part IC - Electronic Case

 9 Filing of the Local Rules of Practice of the United States District Court.

10         IT IS SO ORDERED.

11         Dated: June 29, 2020.

12                                                  _________________________________
                                                    WILLIAM G. COBB
13                                                   UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23
                                                     2
